UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

STATE OF OHIO, ex rel.,
MICHAEL DeWINE,
OHIO ATTORNEY GENERAL,
Plaintiff,
Case No. 2:16-cv-802

v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson

JOHN G. BREEN, et al.,
Defendants.
OPINION AND ORDER

This matter is before the Court for consideration of Defendant Donald Dick’s (“Dick”)
Motion for Summarjy Judgment (ECF No. 148) on Defendant Trabue Dublin, LLC’s (“Trabue”)
Crossclairns (ECF No. 20). Trabue does not oppose Dick’s motion. For the reasons stated
below, the Court GRANTS Dick’s Motz'onj?)r Summary Judgment. (ECF No. 148).

I.

On January 18, 2019, the Court granted Trabue summary jud gment, thereby dismissing
all the State’s claims against Trabue. (ECF No. 148). Trabue’s crossclaims against Dick are still
pending. Trabue’s crossclaims allege contribution actions under Ohio law and the
Comprehensive Environmental Response Compensation Liability Act (“CERCLA”), 42 U.S.C. §
9613(i). Dick now moves the Court for summary judgment against those claims.

lI.

Summary judgment is appropriate “if the movant shows that there is no genuine issue as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The Court may therefore grant a motion for summary judgment if the nonmoving party,

who has the burden of proof at trial, fails to make a showing sufficient to establish the existence
of an element that is essential to that party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986).

The “party seeking summary judgment always bears the initial responsibility of
informing the district court of the basis for its motion, and identifying those portions” of the
record which demonstrate “the absence of a genuine issue of material fact.” Celotex, 477 U.S. at
323. The burden then shifts to the nonmoving party who “must set forth specific facts showing
that there is a genuine issue for trial.” Anderson v. Lz'berty Lobby, Inc., 477 U.S. 242, 250 (1986)
(quoting Fed. R. Civ. P. 56(e)). “The evidence of the nonmovant is to be believed, and all
justifiable inferences are to be drawn in his favor.” Id. at 255 (citing Adz'ckes v. S. H. Kress &
Co., 398 U.S. 144, 158~59 (1970)). A genuine issue of material fact exists “if the evidence is
such that a reasonable jury could return a verdict for the nonmoving party.” Id. at 248; see also
Matsushz'ta Elec. Indus. Co., Ltd. v. Zenith Radz`o Corp,, 475 U.S. 574, 586 (1986) (The
requirement that a dispute be “genuine” means that there must be more than “sorne metaphysical
doubt as to the material facts.”). Consequently, the central issue is “whether the evidence
presents a sufficient disagreement to require submission to a jury or whether it is so one-sided
that one party must prevail as a matter of law.” Hamad v. Woodcrest Condo. Ass ’n, 328 F.3d
224, 234_35 (6th Cir. 2003) (quoting Anderson, 477 U.S. at 251-52).

III.

Dick moves the Court to enter summary judgment, arguing that Trabue’s crossclaims for

contribution under section 1 13(t) are now moot. Section 113(t)(1) of CERCLA states:
Any person may seek contribution nom any other person who is liable or

potentially liable under section 9607 (a) of this title, during or following any civil
action under section 9606 of this title or under section 9607(a) of this title. In

resolving contribution ciairns, the court may allocate response costs among liable
parties using such equitable factors as the court determines are appropriate

42 U.S.C. § 9613(®(1).

In Cooper Industrz`es, Incorporated v. sz'all Services, Incorporated, the Supreme Court
noted that section 113(f)(1) provides certain rights to contribution in certain circumstances, 543
U.S. 163 (2004). InAtlantic Research, the Supreme Court explained some of those

circumstances, stating:

[Section] 113(t)(1) permits suit before or after the establishment of common
liability. In either case, a [potentially responsible party’s] right to contribution
under § 113(f) is contingent upon an inequitable distribution of common liability

among liable parties.

United Srares v. Atlantic Research Corp., 551 U.S. 128, 138-39 (2007). At summary judgment,
the Court found that Trabue is not a potentially responsible party. See Opinion & Order at 28_29

(ECF No. 143). Without liability, Trabue lacks standing to sue for contribution under section

113(1).
Iv.

In conclusion, the Court GRANTS Dick’s Moz‘z'onfor Summary Judgmenr (ECF No. 148)
and thereby DISMISSES Trabue’s Crossclaims against Dick, BTX Enterprises, Inc., John G.
Breen, John E. Breen, and Janice Breen. (ECF No. 20). Because there are no pending claims

related to Trabue, the Court DISMISSES Trabue from this lawsuit

 

IT Is So 0RDERED.
,,\ -):1 ~>nl w /“\/
DATE EDMUN . sARGUs, JR.

CHIEF TED STATES DISTRICT JUDGE

